IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

                STATE OF TENNESSEE v. CHARLES T. SEBREE

                            Criminal Court for Montgomery County
                                     No. 40539, 40000201



                     No. M2000-02810-CCA-R3-CD - Filed March 26, 2002


                                               ORDER


         The appellant was convicted upon pleas of guilty of the offenses of aggravated burglary,
aggravated assault, and theft of property valued under $500. He received a sentence of five years
for aggravated burglary consecutive to a sentence of five years for aggravated assault. A sentence
of eleven months and twenty-nine days was ordered served concurrently with the five year sentences.
In this appeal, he maintains that his five-year sentence should be reduced to three years because the
trial judge failed to consider the testimony of his girlfriend in mitigation.

         His girlfriend testified that the appellant was a good person, good around the house, and good
with her children. She also said that she intended to marry the appellant. The record reflects that
at least six enhancement factors were considered by the trial court as well as three mitigating factors.
Even taking into account the girlfriend’s testimony, the serious nature of the enhancement factors,
particularly the appellant’s criminal history and his failure to abide by the terms of past attempts at
leniency, more than justify the imposition of a sentence of five years on the burglary and assault
convictions.

       Accordingly, the judgment and sentences of the trial court are affirmed pursuant to Rule 20,
Rules of the Court of Criminal Appeals. Because Appellant is indigent, costs are taxed to the State.


                                                       ____________________________________
                                                       JERRY L. SMITH, JUDGE


                                                       ____________________________________
                                                       JOSEPH M. TIPTON, JUDGE


                                                       ____________________________________
                                                       DAVID H. WELLES, JUDGE